           Case 1:19-cv-00115-DAD-GSA Document 30 Filed 01/06/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   CORY DWAYNE MICENHEIMER,                    1:19-cv-00115-DAD-GSA-PC
12                Plaintiff,                     ORDER DENYING MOTION FOR STAY
                                                 AND GRANTING PLAINTIFF AN
13         vs.                                   EXTENSION OF TIME
                                                 (ECF No. 29.)
14   KERN VALLEY STATE PRISON, et al.,
                                                 THIRTY-DAY DEADLINE TO FILE
15               Defendants.                     SECOND AMENDED COMPLAINT NOT
                                                 EXCEEDING 25 PAGES
16

17

18

19

20

21
     I.     BACKGROUND
22
            Plaintiff is a prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C. §
23
     1983. On December 17, 2020, plaintiff filed a motion for stay of the proceedings in this case.
24

25
     (ECF No. 29.)

26   II.    MOTION FOR STAY

27          The court has inherent authority to manage the cases before it. Landis v. N. Am. Co.,

28   299 U.S. 248, 254-55 (1936) (“[T]he power to stay proceedings is incidental to the power
            Case 1:19-cv-00115-DAD-GSA Document 30 Filed 01/06/21 Page 2 of 3



 1   inherent in every court to control the disposition of the causes on its docket with economy of
 2   time and effort for itself, for counsel, and for litigants. How this can best be done calls for the
 3   exercise of judgment which must weigh competing interests and maintain an even balance.”)
 4   Stays of proceedings in federal court, including stays of discovery, are committed to the
 5
     discretion of the trial court. See, e.g., Jarvis v. Regan, 833 F.2d 149, 155 (9th Cir. 1987).
 6
            Plaintiff requests a stay of the proceedings in this action because events at the prison have
 7
     interfered with his ability to comply with the court’s May 13, 2020 order requiring him to file a
 8
     Second Amended Complaint. On July 6, 2020, Plaintiff was granted a sixty day extension of
 9
     time to file the Second Amended Complaint, however the sixty day time period has now expired
10
     and Plaintiff has not filed the Second Amended Complaint. (ECF No. 24.) On December 7,
11
     2020, the court granted Plaintiff another thirty-day extension of time to file the Second Amended
12
     Complaint. Plaintiff complains that the librarian has refused to copy documents for him and he
13
     lacks access to legal materials. Plaintiff also complains of other adverse prison conditions not
14

15
     related to the filing of his Second Amended Complaint. He argues that he should be granted a

16   stay of this action because of the way he has been treated by prison officials.

17   III.   DISCUSSION

18          This court does not lightly stay litigation due to the possibility of prejudice to defendants,

19   and here a stay of the entire action is not Plaintiff’s only remedy. Therefore, Plaintiff’s motion
20   for stay shall be denied and Plaintiff shall be granted one final thirty-day extension of time to file
21   the Second Amended Complaint. Plaintiff is advised to review the court’s May 13, 2020 order
22   for guidelines in preparing the Second Amended Complaint. Plaintiff is reminded that the
23   Second Amended Complaint must not exceed 25 pages.
24
     IV.    CONCLUSION
25
            Based on the foregoing, IT IS HEREBY ORDERED that:
26
            1.      Plaintiff’s motion for stay, filed on December 17, 2020, is DENIED;
27

28
          Case 1:19-cv-00115-DAD-GSA Document 30 Filed 01/06/21 Page 3 of 3



 1        2.    Plaintiff is GRANTED one final thirty day extension from the date of service of
 2              this order to file his Second Amended Complaint, pursuant to the court’s order of
 3              May 13, 2020; and
 4

 5
          3.    Plaintiff’s failure to comply with this order shall result in a recommendation that
 6
                this case be dismissed.
 7

 8   IT IS SO ORDERED.
 9
       Dated:   January 6, 2021                            /s/ Gary S. Austin
10                                               UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
